Citation Nr: 1424066	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-43 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for bilateral pes planus with plantar fasciitis, currently evaluated as 30 percent disabling.

2. Entitlement to an initial rating higher than 10 percent for right hip osteoarthritis prior to August 30, 2013, and a rating higher than 20 percent since then.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to June 1987.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board remanded the appeal in July 2012 for additional development, and it now returns for review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service-connected bilateral pes planus is manifested by pain on use of the feet and characteristic callosities, with use of corrective shoes and orthotic inserts, approximating no more than severe bilateral acquired flatfeet.

2. Prior to August 30, 2013, the Veteran's right hip disability was manifested by flexion limited to 45 degrees, at worst; there was no ankylosis of the hip; hip flail joint; or a malunion, nonunion, or fracture of the femur.

3. But since August 30, 2013, the Veteran's right hip disability has been manifested by limitation of abduction with motion lost beyond 10 degrees; there is no ankylosis of the hip; hip flail joint; or a malunion, nonunion, or fracture of the femur.


CONCLUSION OF LAW

1. The criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5276-5284 (2013).

2. The criteria for an initial rating higher than10 percent for a right hip disability have not been met prior to August 30, 2013.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.71a, Diagnostic Codes 5003, 5250-5255 (2013).

3. The criteria for a rating higher than 20 percent for a right hip disability have not been met since August 30, 2013.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.71a, Diagnostic Codes 5003, 5250-5255 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As service connection, initial ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. §§ 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claims, and as warranted by law, affording VA examinations in January 2009, August 2009, March 2011, and August 2013.  The Veteran has not reported that her pes planus or right hip disability have worsened since the date of the most recent examinations.  Thus, a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Further, there has been substantial compliance with the Board's remand directives, insofar as the RO provided the examinations and issued a supplemental statement of the case.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was also provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  But where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Conversely, where the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected, VA must assess the level disability from the date of initial application for service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

Furthermore, in determining the level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

III. Pes Planus

Disabilities of the feet are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  The Veteran's bilateral pes planus is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, which is specifically for acquired flatfoot.  She is currently assigned a 30 percent rating under this code, which is warranted for bilateral severe pes planus manifested by objective evidence of a marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A higher 50 percent disability rating, the highest rating available under this code, is only warranted for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved with orthopedic shoes or appliances.

In January 2009, the Veteran had a VA examination where she reported subjective complaints of constant bilateral foot pain that was moderate to severe in nature.  She said the pain occurred at rest, standing, and walking, and caused weakness and fatigability of both feet.  She reported taking over-the-counter pain medication but denied the use of any assistive devices.  While she stated she used orthotics, she did not wear them to the examination, but did say they helped her ambulation.  The examiner noted she had a slow, antalgic gait.  Upon physical examination, the Veteran had moderate tenderness on manipulation of both feet.  She had normal range of motion of all the toes in both feet.  Repetitive use did not change the results, nor did it cause pain, fatigue, weakness, or lack of endurance.  The examiner noted the Veteran had callus formation along both heels and along the third and fourth metatarsal areas plantar aspect of both feet, and she had an unusual shoe pattern of wear, suggestive of abnormal weight bearing.  The examiner made a diagnosis of bilateral plantar fasciitis with bilateral foot strain with flat feet.

The Veteran had another VA examination in March 2011.  At that time, she reported chronic constant pain in both feet, including the arches of the feet.  She reported continuing to take over-the-counter pain medication, which provided temporary mild decrease in pain.  At that time, the examiner noted the Veteran was not wearing corrective shoes, shoe inserts, or braces, although she reported wearing inserts while working as a waitress.  She said the inserts were of some benefit in decreasing her foot pain.  She further reported inability to walk more than five minutes due to pain, run, or stand for more than three minutes at a time.  On physical examination, the examiner noted very mild pes planus bilaterally, with no evidence of hallux valgus in either foot.  There was tenderness to palpation of both arches, but no painful motion, edema, weakness, or instability in either foot.  The Veteran had normal sensation to light tough in her feet.  The examiner noted evidence of abnormal weight bearing and calluses on several areas of the feet, but found no evidence of unusual shoe wear in either shoe.  There was also no evidence of any skin breakdown, Achilles tendon malalignment, or pain on manipulation of flatfoot.  The examiner made a diagnosis of bilateral pes planus with painful callosities on plantar surfaces of the distal third metatarsal hear, as well as plantar fasciitis bilaterally relater to bilateral pes planus.

In July 2011, the Veteran testified at her Board hearing that she had constant tenderness in her feet, and that she had been using orthotics for several years.  She further reported difficulty putting weight on her left foot.

Following the Board's July 2012 remand, the Veteran was afforded her most recent VA examination in August 2013.  Then, she reported worsened foot pain and cramping during prolonged standing and walking.  She stated she soaked her feet with Epsom salts, continued to use over-the-counter pain medication, and went to the spa for foot massages.  The examiner noted the Veteran had pain on use of both feet that was accentuated by use, as well as characteristic calluses on both feet.  There was no evidence of pain on manipulation of the feet, swelling on use, or extreme tenderness of plantar surfaces of one or both feet.  The Veteran reported using orthotics that relieved her symptoms, although she was not wearing them for the examination.  The examiner noted no alignment problems or deformities of the  feet, to specifically include decreased longitudinal arch height on weight bearing, marked deformity of the feet (i.e., pronation or abduction), abnormal weight bearing, a lower extremity deformity other than pes planus that alters the weight bearing line, "inward" bowing of the Achilles tendon, or marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The examiner noted that based on x-rays, the Veteran had arthritis in her left foot, as well as moderate to severe pes planus deformity and moderate size plantar spur.

A review of her VA treatment records confirms that she receives orthotic inserts for her bilateral pes planus.

The Board finds that the evidence of record, and especially the most recent VA examination report, reflects symptoms which most closely approximate the criteria for a 30 percent disability rating for severe, bilateral pes planus.  The Veteran is shown to have pain on use of the feet and characteristic callosities.

While the Veteran's bilateral pes planus is manifested by symptoms indicative of a severe flatfoot disorder, the symptoms are not indicative of a pronounced flatfoot disorder, as would be required for a 50 percent disability rating.  As noted above, a 50 percent disability rating, is warranted for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved with orthopedic shoes or appliances.  In this regard, the Veteran was not noted to have any pronation, nor did she exhibit  marked inward displacement, or severe spasms of the tendo achillis on manipulation in either foot.  While the Veteran reported tenderness in her feet, it was noted as, at worst, moderate.  Moreover, the Veteran described an improvement in symptoms with the use of orthotic devices.  As such, the criteria for the assignment of a 50 percent rating have not been more nearly approximated.  See 38 C.F.R. § 4.7 (2013).  Accordingly, the Board finds that the criteria for a rating in excess of 30 percent disability have not been met.

In reaching this determination, the Board has considered the applicability of other rating criteria used for rating disabilities of the feet.  See Schafrath, 1 Vet. App. 589; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular DC dependent on the facts of a particular case).  The Veteran was not noted to have bilateral weak foot, claw foot, hallux rigidus, hallux valgus, metatarsalgia, or malunion of nonunion of the tarsal or metatarsal bones; thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, and 5283 are all inapplicable.  Just as important, service connection is not in effect for these disabilities.

Finally, the Board has considered the applicability of Diagnostic Code 5284, which provides criteria for rating foot injuries, other (i.e. moderate, moderately severe, and severe).  The Court recently held that Diagnostic Code 5284 is applicable when "the other Diagnostic Codes addressing foot disabilities do not address the specific foot disability suffered by [a] veteran."  Fitzgerald v. Shinseki, 2012 WL 3091052 (Vet. App. July 31, 2012).  Like the factual scenario presented in Fitzgerald, neither the Veteran nor her representative has contended that Diagnostic Code 5276 does not specifically address her service-connected disability for which she is seeking a higher disability rating.  The Veteran is service connected for pes planus, and Diagnostic Code 5276 addresses her specific foot disability.

Thus, the Board concludes that the symptoms associated with the Veteran's service-connected bilateral pes planus disability are most appropriately rated under the rating criteria described in Diagnostic Code 5276. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca, 8 Vet. App. at 204-07.  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The rating for pes planus is not predicated on limitation of motion.  Moreover, pain on manipulation and use is among the criteria specifically considered when assigning a disability evaluation for pes planus under Diagnostic Code 5276.  Thus no further consideration pursuant to the Court's holding in DeLuca is warranted in this appeal.

In sum, the Board finds that there is no probative evidence of record supporting a higher rating for the Veteran's pes planus at any time during this appeal period.  The preponderance of the evidence is against her claim.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

IV. Right Hip Disability

The Veteran's right hip disability was rated at 10 percent prior to August 30, 2013 and 20 percent since then under 38 C.F.R. § 4.71a, Diagnostic Code 5252 for limitation of flexion of the thigh.  Under that Diagnostic Code, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A higher 30 percent rating is warranted for flexion limited to 20 degrees.  A 40 percent rating is warranted for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2013).

Other relevant Diagnostic Codes include Diagnostic Code 5251, which assigns a 10 percent rating for limitation of extension of the thigh, where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent rating is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  A 10 percent rating is assigned for limitation of adduction where the legs cannot be crossed.  Id.  A 20 percent rating is assigned for limitation of abduction with motion lost beyond 10 degrees.  Id.

Other diagnostic codes relating to the hip are Diagnostic Code 5250 (ankylosis), Diagnostic Code 5254 (Hip, flail joint), and Diagnostic Code 5255 (femur, impairment of: fracture/malunion).  As noted below, these conditions are not shown on examination and application of these diagnostic codes is not warranted.  38 C.F.R. § 4.71a.

The Veteran had her first VA hip examination in August 2009, so when she was seeking service connection.  At that time, she reported daily pain that was sharp at times and aching at times.  She said it was worse with prolonged standing, sitting, or walking, and it kept her up at night.  She reported stiffness in the morning, and described using over-the-counter pain medication, a heating pad, and an analgesic cream for pain, which mildly alleviated her symptoms.  Her range of motion measurements were as follows: flexion to 100 degrees, with pain at the end; extension to 30 degrees; adduction to 25 degrees; abduction to 30 degrees, with pain at the end; and external and internal rotation both to 30 degrees, with pain at the end.  The Veteran was able to do three repetitions with no additional limitation due to pain, fatigue, weakness, or lack of endurance.  The Veteran did not have any tenderness to palpation of her hip joint, although there was mild tenderness over the sacroiliac joint.  Upon review of x-ray findings and physical examination, the examiner made a diagnosis of osteoarthritis of the right hip.

She had another examination in March 2011, where she reported constant pain and the same use of pain medication and cream as she used in August 2009.  She stated she had difficulties at work and at home due to pain, as well as disrupted sleep and flare-ups in cold and damp weather.  She did not report using any assistive devices at that time, and her gait was observed to be normal.  There was tenderness to palpation at the right lateral hip, and range of motion measurements were as follows: forward flexion to 45 degrees, extension to 25 degrees, abduction to 30 degrees, adduction to 25 degrees, internal rotation to 15 degrees, and external rotation to 50 degrees.  It appears that the Veteran had pain at the end of all tests, as the examiner said the range of motion was to the point of onset of increased hip pain.  After three repetitions, the Veteran's forward flexion was decreased to 40 degrees, extension was unchanged, abduction was decreased to 15, internal rotation was increased to 25 degrees, and external rotation was unchanged.  The examiner noted that after repetition, some of the ranges of motion were further decreased because of pain, not die to fatigue, weakness, or lack of endurance.  The examiner made a diagnosis of degenerative joint disease of the right hip.

In July 2011, the Veteran testified at a hearing that her hip hurt all the time.  She also reported difficulties at work and at home due to pain.

In August 2013, the Veteran had another VA examination, where she reported still using heat, analgesic cream, and over-the-counter medication, which were mildly helpful in terms of alleviating her symptoms.  She reported flare-ups that caused constant pain when laying down and sitting for prolonged times.  Range of motion measurements were as follows: flexion to 100 degrees and extension to greater than 5 degrees.  Right hip abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran would not cross her legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  She was able to perform repetitive-use testing with three repetitions with the same results for flexion and extension.  She was still able to cross her legs, but post-test abduction was lost beyond 10 degrees and her post-test rotation was limited so she could not toe-out more than 15 degrees.  However, the examiner reported that the Veteran did not have additional limitation in range of motion of the hip and thigh following repetitive-use testing, nor did she have any functional loss or functional impairment after repetition.  The examiner noted the Veteran had localized tenderness or pain on palpation of the right hip.  She had normal muscle strength, and there was no evidence of anklyosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The examiner made a diagnosis of mild chronic right hip strain and mild degenerative arthritis of the right hip.

A review of her VA treatment records reflect complaints of right hip pain, but no ongoing treatment.

Turning first to the period prior to August 30, 2013, the Board finds that an initial rating higher than 10 percent is not warranted for the Veteran's limitation of flexion of the thigh.  During this period, the Veteran's flexion was limited to, at worst, 45 degrees, which is the exact criteria for a 10 percent rating under Diagnostic Code 5252.  While the Veteran complained of pain on motion, repetitive testing did not show functional loss due to fatigue, weakness, lack or endurance, or incoordination.  See DeLuca, 8 Vet. App. at 204-07.  Moreover, there was no evidence of any other right hip symptoms that would have warranted a separate rating under Diagnostic Codes 5250-5251 or 5253-5255 for hip ankylosis, limitation of extension of the thigh, impairment of the thigh, hip flail joint; or impairment of the femur.

For the period since August 30, 2013, so including that last August 2013 VA examination, the Board finds that a rating in excess of 20 percent is not warranted.  Due to the results of the August 2013 VA examination, the RO increased the Veteran's rating from 10 percent to 20 percent, for limitation of abduction of the thigh, motion lost beyond 10 percent.  An even higher rating is not warranted.

Since August 2013, the Veteran had flexion to, at worst, 100 degrees, so within normal and not warranting compensation under Diagnostic Code 5252.  But she did have limitation of abduction of the thigh, motion lost beyond 10 degrees, which warrants a 20 percent rating under Diagnostic Code 5253.  Further, while she has consistently complained of right hip pain, these complaints appear to be encompassed in the assigned rating.  Indeed, the Board has considered the Veteran's complaints, but there is no other evidence showing she has more limitation of motion than that found at her VA examination since August 30, 2013.  Thus, considering all pertinent disability factors, to include the DeLuca factors discussed above, there is no appropriate basis for assigning  schedular rating in excess of 20 percent for pain on motion.

Consideration has also been given to assigning the Veteran higher disability ratings under other diagnostic codes applicable to the hips.  However, there is no medical 
evidence that the Veteran has ankylosis of the hips, limitation of extension of the thigh, hip flail joint, or impairment of the femur.  Therefore, higher disability ratings under other diagnostic codes applicable to the hips are not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5250-5251, 5254-5255.

Accordingly, a rating higher than 10 percent prior to August 30, 2013, and higher than 20 percent since, is not warranted.  Rather, the Veteran's service-connected right hip disability most closely approximates the criteria for the evaluations already assigned.  Thus, there are no grounds for further staging this rating.  See Fenderson, 12 Vet. App. at 126.

V. Extraschedular Consideration

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  But here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's pes planus and right hip disability-namely, pain on use of the feet and characteristic callosities, as well as right hip pain with limitation of motion.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to a rating higher than 30 percent for bilateral pes planus with plantar fasciitis is denied.

Entitlement to an initial rating higher than10 percent for a right hip disability prior to August 30, 2013 is denied.

Entitlement to a rating higher than 20 percent for a right hip disability since August 30, 2013, is also denied.



REMAND

The Board sincerely regrets the delay that inevitably will result from the remand of this claim for a TDIU, but it is necessary to ensure there is a complete record and so the appellant is afforded every possible consideration.

The Board notes that there is differing evidence of record regarding whether the Veteran is currently working, and if so, to what extent.  As this is an essential element of a claim for a TDIU, the Veteran should be provided one additional opportunity to provide evidence related to her current employment status.

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request again that the Veteran verify current employment status and complete a VA Form 21-8940, Application for Increased Compensation Based on Individual Unemployability.

2.  Thereafter, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


